 1                                                                                                     O
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
     PAMELA DAY,                                         Case No. 2:19-cv-01669-ODW (RAOx)
11
                           Plaintiff,
12
            v.                                           ORDER DENYING PLAINTIFF’S
13                                                       APPLICATION FOR DEFAULT
     DUSTIN BOYER,                                       JUDGMENT [15]
14
                           Defendant.
15
16
17                                        I.   INTRODUCTION
18          Plaintiff Pamela Day seeks entry of default judgment against Defendant Dustin
19   Boyer. (Appl. for Default J. (“Appl.”), ECF No. 15.) For the reasons discussed below,
20   the Court DENIES Plaintiff’s Application.1
21                                       II.    BACKGROUND
22          Plaintiff Pamela Day initiated this action against Defendant Dustin Boyer on
23   March 7, 2019. (Compl., ECF No. 1.) Day asserts a dozen claims against Boyer for
24   violations of federal securities law and state law related to a cryptocurrency investment
25   she made with Boyer in December 2017.2 (See Compl. ¶¶ 3–10.) On May 13, 2019,
26
     1
27     After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     2
28     Day alleges the transaction occurred in December 2018, but also that subsequent events transpired
     in January 2018. (Compl. ¶ 7.) Thus, the context of Day’s allegations places the transaction in 2017.
 1   on Day’s request, the Clerk entered default against Boyer. (Req. for Clerk to Enter
 2   Default, ECF No. 12; Default by Clerk, ECF No. 13.) Following the Court’s Order to
 3   Show Cause, Day filed the instant Application for Default Judgment against Boyer.
 4   (See Appl.)
 5                                III.   LEGAL STANDARD
 6         Federal Rule of Civil Procedure (“Rule”) 55(b) authorizes a district court to grant
 7   a default judgment after the Clerk enters default under Rule 55(a). Fed. R. Civ. P. 55(b).
 8   Before a court can enter a default judgment against a defendant, the plaintiff must satisfy
 9   the procedural requirements set forth in Rules 54(c) and 55, as well as Local Rules 55-1
10   and 55-2. Fed. R. Civ. P. 54(c), 55; C.D. Cal. L.R. 55-1, 55-2. Local Rule 55-1 requires
11   that the movant submit a declaration establishing: (1) when and against which party
12   default was entered; (2) identification of the pleading to which default was entered;
13   (3) whether the defaulting party is a minor, incompetent person, or active service
14   member; (4) that the Servicemembers Civil Relief Act, 50 U.S.C. § 3931, does not
15   apply; and that (5) the defaulting party was properly served with notice, if required
16   under Rule 55(b)(2). C.D. Cal. L.R. 55-1.
17         If these procedural requirements are satisfied, a district court has discretion to
18   enter default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). “[A]
19   defendant’s default does not automatically entitle the plaintiff to a court-ordered
20   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal
21   2002). In exercising discretion, a court must consider several factors (the “Eitel
22   Factors”):
23         (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
24         substantive claim, (3) the sufficiency of the complaint, (4) the sum of
           money at stake in the action; (5) the possibility of a dispute concerning
25
           material facts; (6) whether the default was due to excusable neglect, and
26         (7) the strong policy underlying the Federal Rules of Civil Procedure
27
           favoring decisions on the merits.

28




                                                  2
 1   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) (emphasis added). Generally,
 2   after the Clerk enters default, the defendant’s liability is conclusively established, and
 3   the well-pleaded factual allegations in the complaint are accepted as true, except those
 4   pertaining to damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th
 5   Cir. 1987) (per curiam) (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th
 6   Cir. 1977)).
 7                                       IV.     DISCUSSION
 8          Day does not comply entirely with the relevant procedural requirements and does
 9   not address the Eitel factors at all. Day thus fails to establish that entry of default
10   judgment is appropriate.
11   A.     Procedural Requirements
12          Day complies with most of the procedural requirements for entry of default
13   judgment. With her Application, she submits the Declaration of Jim Bauch (“Bauch
14   Declaration”) which states that the Clerk entered Default against Boyer on May 13,
15   2019, as to the Complaint. (Bauch Decl. ¶¶ 2, 4, ECF No. 15-1.) Day also submits her
16   own declaration (“Day Declaration”), which states that “Boyer is not a minor or
17   incompetent person, and to the best of [Day’s] knowledge, is not in military service or
18   otherwise exempted under the Soldiers’ and Sailors’ Civil Relief Act of 1940.”3 (Day
19   Decl. ¶ 3, ECF No. 15-2.) However, although the record in this action does not reflect
20   Boyer’s appearance, neither declaration indicates whether Day properly served Boyer
21   with notice of the Application or that Boyer is exempt from service under Rule 55(b)(2).
22   Consequently, Day has not satisfied the relevant procedural requirements for entry of
23   default judgment.
24
25
26   3
      Local Rule 55-1 requires the declarant to indicate “[t]hat the Servicemembers Civil Relief Act (50
27   U.S.C. App. § 521) does not apply.” C.D. Cal. L.R. 55-1. The Servicemembers Civil Relief Act of
     2003 revised and amended the Soldiers’ and Sailors’ Civil Relief Act of 1940. See 50 U.S.C.
28   §§ 3901–4043. The Court construes Day’s Application and Declaration as referring to the current
     Act.



                                                     3
 1   B.    Eitel Factors
 2         Even had Day satisfied the procedural requirements, she does not address the
 3   Eitel factors at all. “[D]efault judgments are ordinarily disfavored.” Eitel, 782 F.2d at
 4   1472. Where the Eitel factors favor default judgment, a court may grant its entry. See
 5   id.; PepsiCo, 238 F. Supp. 2d at 1174. Here, in ignoring established legal precedent,
 6   Day has failed to establish that entry of default judgment is appropriate as to any of her
 7   claims. Accordingly, the Court DENIES Day’s Application.
 8                                    V.    CONCLUSION
 9         For the reasons discussed above, the Court DENIES Day’s Application for Entry
10   of Default Judgment. (ECF No. 15.)
11         To the extent Day desires to reapply for entry of default judgment, she must file
12   her motion no later than August 5, 2019. Any motion for entry of default judgment
13   must properly address all of the procedural and legal factors noted above. Specifically,
14   Day is advised to address the Eitel factors and clearly indicate whether entry of default
15   judgment is appropriate as to each cause of action asserted. Failure to file a timely
16   Motion for Entry of Default Judgment will result in the Clerk of the Court closing
17   the case without further notice.
18
19         IT IS SO ORDERED.
20
21         July 9, 2019
22
23                                ____________________________________
24                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
25
26
27
28




                                                 4
